ORDER

PER CURIAM.
Defendant, Christopher Carter, appeals from the judgment entered on a jury verdict finding him guilty of felony stealing in violation of section 570.030 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to ten years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*711The judgment is affirmed in accordance with Rule 30.25(b).